Title: To Alexander Hamilton from Richard Harison, 4 February 1791
From: Harison, Richard
To: Hamilton, Alexander



New York 4 Febry 1791
Sir,

It is a Misfortune in our Legislation that particular Regulations of other Countries have been adopted without considering their Dependence upon the System to which they belong. Hence our Laws in many instances become unprovisional & Questions important in their Consequences & difficult to be resolved must necessarily arise. The fifth Section of the Registring Act is nearly copied from the eighth Section of an Act passed in Great Britain since the late War, the Operation of which I conclude is directed by a Clause of the Navigation Act, subjecting foreign Ships to Seizure in certain Cases. I take it too that in Great Britain the Certificate of Registry is only prima Facie Evidence of Conformity to the Laws of Trade, but may be contradicted by Proof that it is applied to improper Purposes.
I should think that a similar Principle must be implied in our present System with Respect to registring Vessels, and granting Certificates. Supposing a Certificate to have been obtained by Perjury, and the Person to abscond upon whose Oath it was granted, surely it could not avail to exempt the Vessel from Payment of the foreign Duty.
By applying this Principle to the fifth Section of the Act, I think that the Question contained in your Letter of the 29th. Ultimo may be resolved. It is clearly the Intention of the Legislature that Citizens residing in foreign Countries should be upon the Footing of Foreigners in Respect to the Ships which they possess. If the Register obtained before their Removal is to be considered as conclusive, the Intention of the Legislature must be defeated; & the same Inconvenience would arise in Case of Transfers to Foreigners, the Remedy upon the Bond being inadequate in many supposeable Instances.
I think that the Register must be considered as a Caution against Frauds, but cannot with Propriety serve as a Cover to any; and the Acts of Trade must be explained liberally so as to render them most effectual.
Upon the whole, therefore, I am of Opinion that in the Case expressed in your Letter, the Vessel would lose the Benefit of her Register during the Residence of the Owner in a foreign Country. But it would be adviseable to procure an explicit Act of the Legislature to prevent any Question upon this & similar Subjects.
I am with the utmost Respect   Sir   Your most obedt. humb Servt.
Hon. Alexr. Hamilton Esqr.

